PUBLISH


                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT     FILED
                                                           U.S. COURT OF APPEALS
                           ________________________          ELEVENTH CIRCUIT
                                                                  08/30/99
                                  No. 97-8299                 THOMAS K. KAHN
                           ________________________                CLERK


                      D.C. Docket No. 1:96-CV-00102-WLH

SYLVIA CRAWFORD,
                                                          Plaintiff-Appellant,

                                       versus


BRUCE BABBITT, Secretary
of the Department of the Interior,
                                                          Defendant-Appellee.

                          __________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________
                               (August 30, 1999)

  ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before CARNES, Circuit Judge, KRAVITCH, Senior Circuit Judge, and MILLS*,
Senior District Judge.

CARNES, Circuit Judge:

      *
        Honorable Richard Mills, Senior U.S. District Judge for the Central District
of Illinois, sitting by designation.
      The Supreme Court has vacated our prior opinion in this case, Crawford v.

Babbitt, 148 F.3d 1318 (11th Cir. 1998), and remanded the case to us for further

consideration in light of its decision in West v. Gibson, 527 U.S. –, 119 S. Ct. 1906

(1999). See Babbitt v. Crawford, 527 U.S. –, 119 S. Ct. 2363 (1999). In

compliance with the Supreme Court's directive, we substitute this opinion for our

prior one in this case.

      In 1993, Sylvia Crawford, a former employee at the Fish and Wildlife

Service, a Division of the Department of the Interior (the "Agency"), was sexually

harassed by her supervisors and then retaliated against when she complained about

it. After Crawford filed an administrative complaint, the Agency issued a final

decision finding it had discriminated against her and awarding injunctive relief.

Crawford subsequently brought suit in federal district court seeking compensatory

damages. The court entered summary judgment against her on her claim for

compensatory damages. Because we conclude that Crawford failed to exhaust her

administrative remedies prior to filing this action, we affirm.

                                I. BACKGROUND

      Crawford worked for the Agency during the latter part of 1993. On

November 8, 1993 and December 28, 1993, she filed Equal Employment

Opportunity ("EEO") discrimination claims with the Agency's Office for Equal

                                          2
Opportunity alleging that her supervisors had sexually harassed her and then

retaliated against her when she complained. An investigator for the Agency's

Office of Human Resources investigated the claims. Among other things,

Crawford informed the investigator that one incident of harassment “upset” her and

that the stress of the harassment led to a bleeding ulcer and other physical problems

for which she had seen a doctor. The investigator issued a Report of Investigation

in February 1995. By letter dated February 23, 1995, the Agency's Office of

Human Resources sent Crawford the report and informed her that she could request

a final decision on her claims from the Agency, with or without an administrative

hearing before an Equal Employment Opportunity Commission ("EEOC")

administrative judge. On March 29, 1995, Crawford requested an administrative

hearing.

      On May 30, 1995, Judge Davi, the EEOC administrative judge, informed

Crawford and the Agency that he had scheduled a pre-hearing conference on July

17, 1995 and a hearing on July 25, 1995. At the pre-hearing conference, the parties

discussed their settlement negotiations. The Agency stated that it would not

consider monetary settlement for compensatory damages because Crawford had

not provided it with objective evidence of her alleged injuries or evidence

demonstrating a causal connection between the harassment and Crawford's alleged


                                         3
injuries. The Agency also requested Crawford to provide any medical records or

other evidence she intended to rely on at the July 25, 1995 hearing to substantiate

her alleged injuries and causation. Crawford did not provide the Agency with the

medical records or any other evidence, but she did indicate that two doctors would

testify at the hearing to substantiate her entitlement to compensatory damages.

      On July 25, 1995, Crawford requested a continuance of the hearing. Judge

Davi denied the request and renewed settlement discussions between the parties.

The Agency stated it would not pay Crawford compensatory damages unless she

produced the evidence substantiating her injuries and causation as it had requested.

After learning that the two doctors Crawford mentioned at the pre-hearing

conference would not be testifying at the hearing, Judge Davi informed her that the

hearing would proceed; but he also warned her that without the substantiating

medical evidence, no compensatory damages would be awarded. Crawford then

elected to waive the hearing and requested a final decision from the Agency on her

claims. Although fully aware that the Agency had requested additional evidence to

substantiate her alleged injuries and causation, Crawford did not submit that

evidence in the nearly three months prior to the issuance of the Agency’s final

decision.




                                          4
      The Agency issued its final decision on October 20, 1995. In the decision,

the Agency found it had subjected Crawford to sexual harassment and retaliation in

violation of Title VII, and it awarded her injunctive relief, costs, and attorney fees.

Although the decision noted Crawford’s contention that she had “developed

physical problems from the stress of [her] supervisor's sexual harassment," it did

not award Crawford compensatory damages for those alleged injuries. The

decision informed Crawford that if she was dissatisfied, she had the choice of filing

an appeal with the EEOC or filing a civil action in United States District Court.

She chose the latter option.

      On January 12, 1996, Crawford filed this lawsuit against Bruce Babbitt in

his official capacity as Secretary of the Interior. (For simplicity, we will refer to

Babbitt as the Agency). Crawford's complaint referred to the Agency's final

decision and alleged that as a result of the Agency's discrimination, she had

suffered hospitalization and physical, mental, and emotional distress. The

complaint requested that the court (1) enter a declaratory judgment stating that the

Agency had discriminated against her in violation of Title VII, and (2) "enter a

judgment against the [Agency] for compensatory damages associated with the

undue stress suffered by Plaintiff as a result of the unlawful employment practices

of Defendant."


                                           5
      After the parties consented to having the case tried before a magistrate

judge, Crawford moved for partial summary judgment on the issue of liability. She

argued that the Agency's final decision conclusively established its liability under

Title VII, and she requested that the issue of compensatory damages for her alleged

injuries proceed to a jury trial. The Agency responded that since compensatory

damages were not awarded as part of its final decision, Crawford could seek either

(1) enforcement of the Agency's final decision but forego a claim for compensatory

damages, or (2) a de novo review of the entire dispute, including liability and

damages.

      On March 11, 1997, the magistrate judge granted Crawford's motion for

partial summary judgment as to liability and ordered the injunctive relief set out in

the Agency's decision. In addition, although the Agency had not filed a summary

judgment motion, the magistrate judge entered judgment for it on Crawford's

claim for compensatory damages. After Crawford's motion for reconsideration of

that order was denied, she appealed, contending that the magistrate judge erred in

dismissing her claim for compensatory damages. The Agency did not cross-appeal

the entry of judgment in Crawford's favor on the issue of the Agency's liability for

violating Title VII.

                          II. STANDARD OF REVIEW


                                          6
      We review a district court's grant of summary judgment de novo, using the

same legal standard employed by the district court. See, e.g., Fitzpatrick v. City of

Atlanta, 2 F.3d 1112, 1117 (11th Cir.1993). "Summary judgment is appropriate if

the record shows no genuine issue of material fact and that the moving party is

entitled to judgment as a matter of law. When deciding whether summary

judgment is appropriate, all evidence and reasonable factual inferences drawn

therefrom are reviewed in a light most favorable to the non-moving party." Witter

v. Delta Air Lines, Inc., 138 F.3d 1366, 1369 (11th Cir.1998) (internal citations

and quotations omitted).

                                  III. ANALYSIS

      The crux of Crawford's claim is that she is entitled to compensatory damages

for injuries she suffered as a result of the Agency's sexual harassment and

retaliatory conduct in violation of Title VII. In granting judgment to the Agency

on Crawford's claim for compensatory damages, the magistrate judge relied upon

two grounds, either of which, if valid, will support the judgment. First, the judge

found that Crawford was barred from raising her claim for compensatory damages

in district court because she had failed to adequately pursue it administratively,

which means she had failed to exhaust her administrative remedies, although the

judge did not use exhaustion language.


                                          7
      Second, the judge ruled that Crawford's reliance on the Agency's final

decision in her motion for partial summary judgment precluded her from litigating

de novo the compensatory damages issue. The magistrate judge observed that, in

essence, Crawford was seeking to enforce the favorable parts of the Agency's final

decision (the finding of discrimination and the award of equitable relief) while at

the same time litigating de novo the unfavorable parts (the failure to award her

compensatory damages). The judge reasoned that since Crawford had elected to

rely on the Agency's final decision, she was bound to its terms. Therefore, the

judge concluded, because the Agency's final decision did not award Crawford

compensatory damages, she could not recover those damages in the district court.

      In our prior opinion in this case, Crawford v. Babbitt, 148 F.3d 1318 (11th

Cir. 1998), we pointed out that the magistrate judge's reasons for dismissing

Crawford's compensatory damages claim rested on the premise that an employing

agency can award an employee compensatory damages in the administrative

process as part of "full relief." Believing that compensatory damages could not be

awarded in the administrative process, we concluded that neither of the grounds

upon which the magistrate judge relied justified dismissal of Crawford's claim for

compensatory damages.




                                          8
      Subsequently, however, the Supreme Court held in West v. Gibson, 527 U.S.

–, 119 S. Ct. 1906, 1910 (1999), that compensatory damages can be awarded in the

administrative process. In light of the Supreme Court’s holding in West, our basis

for rejecting the magistrate judge’s reasons for dismissing Crawford’s claim for

compensatory damages is no longer valid. Accordingly, we must reconsider

whether either of the magistrate judge’s reasons for dismissing Crawford’s

compensatory damages claim is correct.

      As mentioned earlier, the first ground relied upon by the magistrate judge in

dismissing Crawford’s claim for compensatory damages was that she had failed to

exhaust her administrative remedies. A federal employee must pursue and exhaust

her administrative remedies as a jurisdictional prerequisite to filing a Title VII

action. See Brown v. General Servs. Admin., 425 U.S. 820, 832-33, 96 S. Ct.
1961, 1967-68 (1976). “[T]he purpose of exhaustion is to give the agency the

information it needs to investigate and resolve the dispute between the employee

and the employer. Good faith effort by the employee to cooperate with the agency

and EEOC and to provide all relevant, available information is all that exhaustion

requires.” Wade v. Secretary of the Army, 796 F.2d 1369, 1377 (11th Cir. 1986).

Where an agency or the EEOC requests information relevant to resolving the

employee’s complaint and the employee fails to provide that information, the


                                           9
employee has failed to exhaust her administrative remedies. See Johnson v.

Bergland, 614 F.2d 415, 418 (5th Cir. 1980) (concluding plaintiff failed to exhaust

his administrative remedies where his “responses to the agency request for

information were insufficient to enable the agency to determine what complaint of

discrimination was made and when it had occurred”). See also Briley v. Carlin,

172 F.3d 567, 571 (8th Cir. 1999) (“[i]n order to exhaust administrative remedies,

the claimant is required to demonstrate good faith participation in the

administrative process, which includes making specific charges and providing

information necessary to the investigation.”).

      Because Crawford failed to respond to the Agency’s request for information

relevant to her claim for compensatory damages, she failed to exhaust her

administrative remedies. At the pre-hearing conference before the EEOC

administrative judge on July 17, 1995, the Agency specifically requested that

Crawford provide it with additional evidence substantiating her alleged injuries

and the causal connection between those injuries and the harassment. She did not

comply with that request. Although Crawford did promise that her doctors would

testify at the hearing scheduled for July 25, 1995, when the date of that hearing

arrived, she produced neither the testimony of those doctors nor any other

evidence. Instead, after the Agency again informed her that, in order to resolve her


                                         10
claim for compensatory damages, it needed the additional evidence it had

requested, Crawford elected to waive the hearing before the administrative judge

and requested a final decision from the Agency. Despite the fact that she knew

the Agency had requested additional evidence to substantiate her alleged injuries

and the causal connection between those injuries and the harassment, Crawford did

not submit the requested evidence to the Agency in the nearly three months prior to

the issuance of its final decision on October 20, 1995.1

      The administrative record indicates that the only information the Agency

had concerning the injuries for which Crawford sought compensatory damages was

her statement to an investigator that the harassment had upset her and that the

stress of the harassment had led to physical problems for which she sought medical

attention. Given the nature and paucity of that information, it was reasonable for

the Agency to seek additional information from Crawford to substantiate her



      1
        We note that Crawford’s counsel informed the magistrate judge that he
believed that the administrative record would remain open to submit additional
evidence concerning Crawford’s alleged injuries after the Agency issued its final
decision. It is true that once the Agency issued its final decision, Crawford had the
option of appealing that decision to the EEOC, see 29 C.F.R. § 1614.405, and she
could have attempted to introduce additional evidence in the administrative record
concerning her alleged injuries. However, Crawford chose to immediately file this
action in federal court after the Agency’s final decision, thereby passing up her
final opportunity to submit the additional evidence into the administrative record
that the Agency had requested.
                                         11
alleged injuries and the causal connection between those injuries and the

harassment. Because Crawford indicated she had seen a doctor, her medical

records, the testimony of her doctor, or both would have been particularly valuable

to the Agency in resolving the issue of her entitlement to compensatory damages.

      Had Crawford complied with the Agency’s request for additional evidence,

especially the medical information, substantiating her alleged injuries and the

causal connection between those injuries and the harassment, the Agency could

have ruled on the merits of her compensatory damages claim. The need for a court

case might have been avoided. By failing to provide the Agency with the relevant

information it requested to resolve her claim, Crawford did not participate in good

faith in the administrative proceedings and therefore did not exhaust her

administrative remedies with regard to her claim for compensatory damages. See

Wade, 796 F.2d at 1377 (“[g]ood faith effort by the employee to cooperate with the

agency and EEOC and to provide all relevant, available information is all that

exhaustion requires.”); Briley, 172 F.3d at 574 (employee’s failure to comply with

employing agency’s request for additional information concerning her entitlement

to compensatory damages “amounts to a breach of her duty to cooperate in good

faith in the administrative procedure, which is a failure to exhaust administrative




                                         12
remedies.”). The magistrate judge’s dismissal of Crawford’s claim for

compensatory damages is affirmed.2



                               IV. CONCLUSION

      AFFIRMED.




      2
       In light of our conclusion that Crawford failed to exhaust her administrative
remedies, we have no occasion to address the magistrate judge’s alternative reason
for dismissing Crawford’s claim for compensatory damages, i.e., that she could not
enforce the favorable parts of the Agency's final decision (the finding of
discrimination and the award of equitable relief) while at the same time litigating
de novo the unfavorable parts (the failure to award her compensatory damages).
                                         13